Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 § (a)-(d) to App. CN 201510524396.4 filed on 08/24/2015.  
Receipt is acknowledged of certified copies of papers required by 37 C.F.R. § 1.55.
Examiner's Amendment
This communication is in response to the After Final request filed on 12/29/2020.
The claims filed on 12/29/2020 have been entered. 
An Examiner’s Amendment to the record appears below. Authorization for the Examiner’s Amendment was given by Applicant’s Representative, Lei Yu (Reg. No. 65,015).
Should the changes and/or additions by unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claims 1-12 (canceled).
Claim 13 (currently amended): A system for determining an alarm threshold of a network, comprising:
a presentation component which comprises at least one member selected from a group consisting of a Web component, a GUI component and a terminal, and is adapted for setting template types and template parameters of an alarm simulation template, distributing the alarm simulation template and presenting an alarm simulation task request to a server, asynchronously polling an execution status of alarm simulation task of the server, and retrieving a corresponding 
the server for generating a corresponding task type according to the alarm simulation task request of the presentation component and transmitting to a task component, generating a simulated alarm task status, continuously reading the data result set in the storage component and determining the simulated alarm task status, and returning the simulated alarm task status to the presentation component;
the task component which comprises a processor for generating task threads according to scheduled preprocessing tasks, generating the data result set in real time through an alarm simulation task processing method, and transmitting the data result set to a storage component;
the storage component which comprises at least one of a database component and a file system, and is adapted for setting up three levels of tables according to different business requirements which are port table, site table and application table; binding data which are written to the storage component and has a percentage attribute with the simulated alarm task status of the server, wherein the data with the percentage attribute means that only a part of the data are returned according to a retrieval instruction, with no need to return the entire data; and responding written data results to the server in real time, so that the 
the presentation component presenting an alarm simulation task request to the server comprises:
Step A1: generating a corresponding data form according to the template type and template parameter set by a user through a page;
Step A2: matching with a corresponding data source port according to the data form;
Step A3: if the match is successful, distributing the data form to a cache area of the server; if the match fails, returning failure information to the presentation component; and

the presentation component asynchronously polling the alarm simulation task status of the server comprises:
Step B1: continuously generating a status query request task of the server by the presentation component according to a preset time interval;
Step B2: if multiple servers work at the same time, selecting a 
Step B3: distinguishing each status query request task of the server according to the workgroup number as a mark, distributing the workgroup number information to a selected server; wherein the selected server maintains a same polling frequency as the presentation component, and returns the simulated alarm task status to the presentation component; wherein the simulated alarm task status comprises task accepted but not processed, task being processed and task completed.
Claim 14 (previously presented): The system, as recited in claim 13, wherein:
the server generating the corresponding task type comprises:
Step C1: receiving the corresponding data form according to the task type of the alarm simulation task request generated by the presentation component;
Step C2: generating a corresponding task information according to a content of the data form; and
Step C3: submitting the task information and generating a preprocessing task into a task queue, for the task component to schedule preprocessing tasks in the task queue,

Step D1: matching the corresponding data result set in a database according to the workgroup number and querying a result; and
Step D2: storing an immediate data result set status in the cache area by the storage component; reading the cache area and presenting a result status by the server.
Claim 15 (currently amended): The system, as recited in claim 14, wherein:
the alarm simulation task processing method comprises steps of:
Step E1: matching a database table by a task thread according to the different template types;
Step E2: corresponding the historical data information of the alarm simulation to the time period N, dividing the time period N into M time slices by the task thread and generating M threads to match the data simultaneously, performing parallel statistics, and aggregating the statistical results corresponding to the M time slices into a statistical result;
Step E3: calculating the aggregated statistical results according to the different template types, wherein data points are determined according to the template parameter time granularity, the data curve is generated; if the data points exceed the threshold range of the alarm simulation, they are judged to be the alarm point; the date curve is obtained by fitting according to the data point curve; in the threshold comparison chart, the data curve is compared with the threshold range; and
Step E4: counting a time T corresponding to each line segment with data curve exceeding the threshold range; regarding an amount of continuous line segments with corresponding time T that is greater than the duration parameter in the template parameter as an amount of alarms,
wherein the time T corresponding to a continuous line segment may be the duration of 
by comparing the time T corresponding to the continuous line segment with the duration parameter in the template parameter, the false alarm that the corresponding time T is less than or equal to continuous application parameter is 
Claim 16 (previously presented): The system, as recited in claim 15, wherein the template type is at least one member selected from a group consisting of:
network bit rate;
network byte rate;
network flow;
bandwidth utilization rate;
number of packets;
packet rate;
average packet length;
packet length distribution;
TCP session;
number of concurrent connections;
number of zero windows;
number of concurrent clients;

link setup success rate;
number of lost packets;
packet retransmission rate;
number of TCP SYN packets;
number of TCP FIN packets;
number of TCP RST packets;
number of TCP retransmission packets;
number of TCP zero window packets;
TCP server response time;
TCP client waiting time;
TCP server data transfer time;
TCP client data transfer time;
TCP-to-client network latency;
TCP-to-server network latency;
timeout for TCP long-time connection;
transaction volume;

transaction success rate; and
transaction response time;
the template parameter is at least one member selected from a group consisting of:
historical data source;
alarm type;
trigger condition;
duration;
schedule;
alarm simulation time range; and
time granularity.
Claim 17 (canceled).
Claim 18 (previously presented): A method for determining an alarm threshold of a network, which comprises steps of:
(Step 1) setting template types and template parameters of an alarm simulation template, which comprises:
(Step 11) distributing the alarm simulation template to a server and presenting an alarm simulation task request to the server through a presentation component; and

(Step 2) generating an alarm simulation task according to the alarm simulation template, which comprises:
(Step 21) generating a task type corresponding to a template type of the alarm simulation task request of the presentation component, and transmitting the task type to a task component;
(Step 22) continuously reading the data result set in the storage component and determining the alarm simulation task status; and
(Step 23) returning the alarm simulation task status to the presentation component;
(Step 3) executing the alarm simulation task and generating another data result set, wherein the step of (Step 3) comprises:
(Step 31) acquiring history data information of a first time period from the storage component according to the template type corresponding to the alarm simulation task;
(Step 32) dividing the history data information of the first time period into history data information of a plurality of second time periods according to time, wherein the second time period is a sub-period of the first time period;
(Step 33) performing parallel statistics on the historical data information of the plurality of second time periods, and obtaining a plurality of sub-statistical results;
(Step 34) aggregating the plurality of sub-statistical results into an aggregate 
(Step 35) comparing the aggregate statistical result with a threshold interval, and obtaining the another data result set which comprises an amount of alarms;
(Step 4) storing and providing the another data result set for the presentation component through the storage component, which comprises:
(Step 41) setting up three levels of tables according to different business requirements, which are respectively port table, site table and application table;
(Step 42) binding data, which are written to the storage component and have a percentage attribute, with the alarm simulation task status of the server, and obtaining the another data result set; and
(Step 43) responding the another data result set to the server in real time;
(Step 5) selecting a different alarm simulation time range, and obtaining multiple data result sets according to the steps (Step 1 to Step 4); and
(Step 6) according to a flow situation of each network node, judging the alarm threshold by combining the data result sets with network quality requirements.
Claim 19 (previously presented): The method, as recited in claim 18, wherein: the step of (Step 35) comprises:
(Step 351) collecting a plurality of data points from the aggregate statistical result according to time granularity parameter in the template parameters;
(Step 352) performing curve fitting of the data points and obtaining a data curve; and
(Step 353) counting a time T corresponding to each line segment with data curve exceeding the threshold range, and regarding a quantity of continuous line segments with 
Claim 20 (previously presented): The method, as recited in claim 19, wherein: in the step of (Step 11), presenting the alarm simulation task request to the server comprises:
(A1) generating a data form according to the template types and the template parameters set by a user through a page;
(A2) matching a data source port with the data form;
(A3) if matching is successful, distributing the data form to a cache area of the server; if matching fails, returning failure information to the presentation component; and
(A4) generating a plurality of workgroups according to a matching result, and retrieving the data form in the cache area, wherein when there are the plurality of workgroups, concurrently processing tasks through the plurality of workgroups.
Claim 21 (previously presented): The method, as recited in claim 20, wherein: in the step of (Step 12), asynchronously polling the alarm simulation task status of the server through the presentation component comprises:
(B1) continuously generating a status query request task of the server by the presentation component according to a preset time interval;
(B2) if multiple servers work at the same time, selecting a most appropriate server according to a load balancing algorithm; and
(B3) distinguishing each status query request task of the server according to a workgroup number as a mark, distributing the workgroup number to a selected server, wherein the server maintains a same polling frequency as the presentation component, and returns the alarm simulation task status to the presentation component; wherein the alarm simulation task status 
Claim 22 (previously presented): The method, as recited in claim 21, wherein: in the step of (Step 21), generating the task type comprises:
(C1) receiving a corresponding data form according to the task type of the alarm simulation task request generated by the presentation component;
(C2) generating corresponding task information according to a content of the data form; and
(C3) submitting the task information and generating a preprocessing task into a task queue, for the task component to schedule preprocessing tasks in the task queue.
Claim 23 (previously presented): The method, as recited in claim 22, wherein: in the step of (Step 22), the server continuously reading the data result set in the storage component comprises:
(D1) matching a corresponding data result set in a database according to the workgroup number and querying a result; and
(D2) storing an immediate data result set status in the cache area by the storage component, reading the cache area and presenting a result status by the server.
Reasons for Allowance
After a thorough search and in view of the Examiner’s Amendment claims 13-16 and 18-23 are allowed. 
The following is the Examiner’s Statement of Reasons for Allowance:
The prior art of record Elliott (Pub. No. US 2015/0382208 A1) testing performed by probes to obtain performance data, Elliott ¶ [0064]. Elliott furthermore teaches “the system 100 can Elliott ¶ [0058]. 
The prior art of record does not teach, suggest or render obvious all the limitations of the independent claims. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY P. TOLCHINSKY whose telephone number is (571) 270-0599. The examiner can normally be reached on Monday-Friday (7:30AM-5:00PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

Gregory P. Tolchinsky
/G.P.T./
Examiner, Art Unit 2454
01/16/2021

/Brian Whipple/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        1/19/21